IN THE SUPREME COURT OF THE STATE OF DELAWARE

  LIZA NICHOLS,                           §
                                          §   No. 189, 2021
        Plaintiff Below,                  §
        Appellant,                        §   Court Below—Superior Court
                                          §   of the State of Delaware
        v.                                §
                                          §   C.A. No. N20C-09-166
  CHRISTIANA CARE HEALTH                  §
  SYSTEM,                                 §
                                          §
        Defendant Below,                  §
        Appellee.                         §


                           Submitted: October 15, 2021
                           Decided: November 16, 2021

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                    ORDER

      After consideration of the briefs and the record on appeal, it appears to the

Court that:

      (1)     The appellant, Liza Nichols, appeals from the Superior Court’s May 11,

2021 order dismissing Nichols’s complaint asserting a medical-negligence claim

against appellee Christiana Care Health System (“CCHS”).           For the reasons

discussed below, we affirm the Superior Court’s judgment.

      (2)     On September 28, 2020, Nichols filed a medical-negligence complaint

against CCHS in the Superior Court. The allegations in the complaint related to an
incident during which Nichols fell during a stay at Christiana Hospital in 2019.

CCHS filed a motion for a more definite statement, and the Superior Court ordered

Nichols to file an amended complaint within thirty days. The court also informed

Nichols that 18 Del. C. §§ 6853(a)(1) and (c) required her to file an affidavit of merit

because the complaint alleged medical negligence. Nichols filed an amended

complaint, and CCHS moved to dismiss on the grounds that Nichols had not

complied with 18 Del. C. §§ 6853(a)(1) and (c). The court advised Nichols that she

would have until April 21, 2021, to file an affidavit of merit.

       (3)     On April 22, 2021, Nichols filed a motion to admit an affidavit of merit,

in support of which she provided a document signed by Wanda R. Gross.1 The

document stated that Gross was a nursing assistant, described her duties, and stated

that it was her expert opinion that the conduct of the CCHS staff fell below the

standard of care at the time of Nichols’s fall. The Superior Court accepted the

document as an affidavit of merit and determined that the affidavit was signed by a

nursing assistant and set forth the affiant’s opinion that there were reasonable

grounds to believe that CCHS breached the applicable standard of care2 but

determined that it did not comply with 18 Del. C. §§ 6853(a)(1) and (c) because (i)




1
  Appendix to Answering Brief, at B44-81.
2
  See 18 Del. C. § 6853(c) (providing that the affidavit of merit “shall set forth the expert’s opinion
that there are reasonable grounds to believe that the applicable standard of care was breached by
the named defendant”).
                                                  2
the affidavit was not accompanied by a current curriculum vitae;3 (ii) it failed to set

forth the affiant’s opinion that there were reasonable grounds to believe that the

alleged breach of the standard of care proximately caused the injuries claimed in the

complaint;4 (iii) Gross was not licensed to practice medicine as of the date of the

affidavit;5 (iv) the affidavit failed to state whether in the three years immediately

preceding the alleged negligent act, Gross was engaged in the treatment of patients

and/or in the teaching/academic side of medicine;6 and (v) the affidavit did not state

that Gross was board certified.7 The court therefore dismissed the complaint for

failure to provide the required affidavit of merit, and Nichols has appealed.

       (4)    Nichols argues on appeal that the Superior Court erroneously

concluded that the affidavit of merit did not satisfy Section 6853 and that the court

erred by dismissing the complaint without finding that it was frivolous. CCHS

contends that the Gross affidavit was both deficient under the statute and untimely.8

       (5)    We review the Superior Court’s decision de novo.9 Title 18, Section

6853(a) of the Delaware Code provides that “[n]o health-care negligence lawsuit



3
  Id. § 6853(a)(1).
4
  Id. § 6853(c).
5
  Id.
6
  Id.
7
  Id.
8
   See 18 Del. C. § 6853(a), (a)(2) (providing that an affidavit of merit must accompany the
complaint and that the court “may, upon timely motion of the plaintiff and for good cause shown,
grant a single 60-day extension for the time of filing the affidavit of merit”).
9
  Dishmon v. Fucci, 32 A.3d 338, 341-42 (Del. 2011).
                                               3
shall be filed in this State unless the complaint is accompanied by . . . [a]n affidavit

of merit as to each defendant signed by an expert witness, as defined in § 6854 of

this title, and accompanied by a current curriculum vitae of the witness, stating that

there are reasonable grounds to believe that there has been health-care medical

negligence committed by each defendant.”10 Section 6853(c) provides:

       The affidavit or affidavits of merit shall set forth the expert’s opinion
       that there are reasonable grounds to believe that the applicable standard
       of care was breached by the named defendant or defendants and that
       the breach was a proximate cause of injury or injuries claimed in the
       complaint. An expert signing an affidavit of merit shall be licensed to
       practice medicine as of the date of the affidavit; and in the 3 years
       immediately preceding the alleged negligent act has been engaged in
       the treatment of patients and/or in the teaching/academic side of
       medicine in the same or similar field of medicine as the defendant or
       defendants, and the expert shall be Board certified in the same or similar
       field of medicine if the defendant or defendants is Board certified. The
       Board Certification requirement shall not apply to an expert that began
       the practice of medicine prior to the existence of Board certification in
       the applicable specialty.11

Even assuming that the affidavit satisfied the other statutory requirements, we

conclude that the Gross affidavit did not comply with the requirement that the

“expert signing an affidavit of merit shall be licensed to practice medicine as of the

date of the affidavit.” The affidavit stated that Gross was a “certified Nursing

Assistant”; it did not indicate that she was “licensed,” nor did the various

10
   18 Del. C. § 6853(a)(1). Section 6854 provides: “No person shall be competent to give expert
medical testimony as to applicable standards of skill and care unless such person is familiar with
the degree of skill ordinarily employed in the field of medicine on which he or she will testify.”
Id. § 6854.
11
   18 Del. C. § 6853(c) (emphasis added).
                                                4
attachments to the affidavit include a medical or nursing license issued to Gross.12

Delaware law defines a “certified nursing assistant” as a “duly-certified individual

under the supervision of a licensed nurse, who provides care that does not require

the judgment and skills of a licensed nurse.”13

       (6)     In her reply brief, and citing authority from another jurisdiction,

Nichols argues that there is a “common knowledge” exception to the requirement

that a medical-negligence complaint be supported by an affidavit of merit. Nichols

waived this argument by failing to raise it in the opening brief.14 In any event, it

appears that this Court has not adopted a “common knowledge” exception following

the enactment of Section 6853.15




12
   Appendix to Answering Brief, at B44-81.
13
   16 Del. C. § 3001 A(1). Because of our conclusion that the affidavit did not establish that Gross
was a licensed nurse, we need not address whether an affidavit from a licensed nurse would satisfy
the requirement under Section 6853(c) that the expert signing an affidavit of merit shall be
“licensed to practice medicine.”
14
   See Monzo v. Nationwide Prop. & Cas. Ins. Co., 249 A.3d 106, 123 (Del. 2021) (“Under
Supreme Court Rule 14, an appellant waives an argument if he does not argue its merits within the
body of his opening brief.”).
15
   Cf. O’Donald v. McConnell, 2004 WL 1965034, at *2 (Del. Aug. 19, 2004) (stating that the
“purpose of expert medical testimony, as recognized by the General Assembly, . . . is that, subject
to the exceptions listed in the statute, the proximate cause of injuries that are claimed to be
attributable to medical negligence are not within the common knowledge of a layperson”); Walls
v. Cooper, 1991 WL 247806, at *4 (Del. Nov. 8, 1991) (declining to apply “common knowledge”
or “common sense” exception and noting that previous application of the exception predated
enactment of Section 6853).
                                                 5
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.



                               BY THE COURT:

                               /s/ Tamika R. Montgomery-Reeves
                                           Justice




                                 6